This opinion is subject to administrative correction before final disposition.




                                Before
                  CRISFIELD, GASTON, and STEWART
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Tomas ROCHA, Jr.
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 201900078

                        Decided: 17 September 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Mark D. Sameit (arraignment)
                        Peter A. McNeilly (trial)

 Sentence adjudged 8 November 2018 by a general court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence approved by the convening
 authority: reduction to E-1, confinement for 18 months, forfeiture of
 all pay and allowances, and a bad-conduct discharge.

                           For Appellant:
           Lieutenant Commander Jeremy J. Wall, JAGC, USN

                              For Appellee:
          Lieutenant Commander Timothy C. Ceder, JAGC, USN
                 Lieutenant Jennifer Joseph, JAGC, USN

 Judge STEWART delivered the opinion of the Court, in which Chief
 Judge Emeritus CRISFIELD and Senior Judge GASTON joined.
                United States v. Rocha, NMCCA No. 201900078
                             Opinion of the Court

                           _________________________

         This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
               NMCCA Rule of Appellate Procedure 30.2.

                           _________________________

STEWART, Judge:
    Appellant was convicted, contrary to his pleas, of one specification of
dereliction of duty, two specifications of sexual assault, and one specification
of indecent viewing, in violation of Articles 92, 120, and 120c, Uniform Code
of Military Justice [UCMJ], 10 U.S.C. §§ 892, 920, and 920c (2012 & Supp. IV
2017), for willfully failing to perform his duties as a gate sentry onboard
Camp Pendleton, for touching the breast of the victim, Ms. White, 1 by
causing bodily harm and by placing her in fear of being fined $1,000, and for
indecently viewing Ms. White’s breasts as she attempted to come onboard
Camp Pendleton. 2
    Appellant asserts three assignments of error [AOEs], renumbered as
follows: (1) the military judge abandoned his role as an impartial participant
in the court-martial by assisting the Government in establishing proof of an
element of an offense; 3 (2) the evidence is legally and factually insufficient to
sustain Appellant’s conviction under Article 120c, UCMJ; and (3) the results
of trial are inaccurate in characterizing Appellant’s conviction for Article
120c, UCMJ, as a sexual assault. We find no prejudicial error and affirm the
findings and sentence. However, we order correction of the results of trial in
our decretal paragraph.




   1 All names in this opinion, other than those of the judges and counsel, are
pseudonyms.
   2 The specification of sexual assault based on placing Ms. White in fear of being
fined was conditionally dismissed without prejudice after findings, but before
sentencing.
   3 This assignment of error is raised pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1982).




                                         2
                    United States v. Rocha, NMCCA No. 201900078
                                 Opinion of the Court

                                 I. BACKGROUND

A. Appellant Encounters Ms. White at San Onofre Gate
    On a Sunday night, Appellant was on duty as a gate sentry with Corporal
[Cpl] Papa at the San Onofre Gate at Camp Pendleton. While Cpl Papa was
checking identification cards at the gate, Appellant performed an armed
“overwatch.” 4 At approximately 2300, Ms. White approached the San Onofre
gate in a large sport utility vehicle on her way to her on-base home where she
resided with her husband, Sergeant Lima.
    At the gate, Ms. White encountered Cpl Papa and Appellant. Cpl Papa
was positioned at Ms. White’s driver’s side window, while Appellant was
positioned at the passenger’s side. After Ms. White handed her identification
card to Cpl Papa, she was directed to pull her vehicle over to a parking spot
adjacent to the gate. Once there, she was directed by Appellant to park in a
different location in the same parking lot. Ms. White testified that this second
parking spot had no lighting, there were no other people or vehicles nearby,
and the entrance gate was not visible from it.
    Appellant approached Ms. White’s vehicle and explained that her license
plate light was out. Appellant told Ms. White that this vehicle infraction
carried a fine of $1,000. Ms. White testified that after hearing the potential
consequences for this infraction, she became nervous as she could not afford
to pay such a fine. After she offered to get the light fixed, Appellant asked
Ms. White, “[D]o you think there’s anything you could do to get out of this?”5
Appellant then suggested that Ms. White could avoid the purported $1,000
fine if she removed her top to expose her breasts to him.
   Ms. White did so, testifying that Appellant’s actions rendered her
“shocked.” 6 She explained that she did not want to expose herself to
Appellant, and did so only to avoid the potential fine. She testified that
Appellant saw her exposed breasts, and then squeezed her left breast for
under 30 seconds. At that point, a Provost Marshal’s Office [PMO] vehicle




   4  “Overwatch” is a term used to describe the role of a gate sentry whose responsi-
bility is to ensure officer safety and to watch for obvious infractions associated with
inbound vehicles.
5 Rawle at 39.
   6 Id. at 40.




                                          3
                     United States v. Rocha, NMCCA No. 201900078
                                  Opinion of the Court

entered the parking lot, Ms. White replaced her shirt, and Appellant
permitted her to depart the parking lot for her home.
    Once home, Ms. White texted her best friend, Ms. London, “Dude, some-
thing f[***]en crazy happened. Call me. LOL.” 7 When the two spoke over the
phone, Ms. White relayed the details of her interaction with Appellant. She
later testified that she was still in shock during this conversation. Ms.
London corroborated this account and testified at trial that Ms. White
appeared to her to be in shock and upset as a result of the experience.
Ms. White disclosed portions of the incident to her husband the following
morning.

B. The Investigation
    Two days later, Ms. White returned to the San Onofre gate guard station
searching for her dependent identification card, which had not been returned
to her during her encounter with Appellant. She reported to a gate sentry
that she had been “sexually harassed” and explained that she had been
stopped for a vehicle infraction and told that “the only way out of that ticket
is to lift [your] shirt.” 8 She described having to park her vehicle twice, the
second time at the direction of Appellant to a more hidden location in the
parking lot adjacent to the guard house. Though the testimony calls into
question precisely when, Ms. White mentioned to the sentry and a civilian
PMO officer that she had also been “groped.” 9 This report ultimately made its
way to Marine Corps Criminal Investigation Division [CID], which conducted
a photographic lineup at which Ms. White identified Appellant as the
individual who had groped her. The matter was then referred to the Naval
Criminal Investigative Service. Special Agent [SA] Juliet interviewed
Ms. White, who corroborated details of the CID referral. Based on this
information, SA Juliet interrogated Appellant.
    Appellant made several admissions in his interrogation. He admitted
lying to Ms. White by telling her that her vehicle infraction would result in a
$1,000 fine. He admitted asking Ms. White if she would give him a “boob
flash” in exchange for him looking the other way on the infraction. 10 He


   7 Id. at 51. Ms. White testified that she understood “LOL” to mean “laugh out
loud,” but that she used this vernacular in the majority of her text messages.
   8 Id. at 138.
   9  Id. at 145-46.
   10   Pros. Ex. 5.




                                         4
                     United States v. Rocha, NMCCA No. 201900078
                                  Opinion of the Court

admitted asking if he could touch Ms. White’s breast after she exposed
herself, and then doing so when she acquiesced. When asked by SA Juliet
“why did you direct [Ms. White] from the spot that she was in to the spot that
you had moved her to?” 11 Appellant replied: “the lighting, Sir.” 12 SA Juliet
followed up by asking “what about it?” to which Appellant replied: “there’s,
uh, no lighting.” 13

C. Appellant’s Court-Martial
   At trial, the Government presented the testimony of Ms. White, and seven
other witnesses to include Appellant’s Battalion Trainer, who testified
regarding the duties of gate sentries, their training, and the layout of the San
Onofre gate. At several points in the course of receiving testimony, the
military judge, sitting as the fact-finder, asked questions of his own. Of the
eight witnesses who testified at Appellant’s trial, the military judge asked
questions of four of them. In total, he asked 14 questions of the witnesses,
most of which were driven toward clarification of the witnesses’ testimony.
Only two questions seemed aimed more towards the elicitation of facts not
brought out by the Government on direct examination. In following up on
Ms. White’s testimony that Appellant had viewed her breasts, the military
judge asked: “did [Appellant] see your nipples?” to which Ms. White
responded: “yes.” 14 Later, during the testimony of Cpl Papa, the military
judge asked: “when [Appellant] left the spot where he was standing over-
watch, was he replaced by somebody else?” to which Cpl Papa replied: “no, he
was not, sir. We were the only two Marines on that gate that night.”15
   Ultimately the military judge returned findings of guilty to all charges
and specifications.




   11 Id.
   12 Id.
   13   Id.
14 Rawle at 63.
   15 Id. at 85.




                                         5
                  United States v. Rocha, NMCCA No. 201900078
                               Opinion of the Court

                                     II. DISCUSSION

A. The Military Judge Did Not Abandon His Duty of Impartiality
   1. Standard of review
    We review issues of judicial impartiality where no objection is made at
trial for plain error. 16 The plain error test asks whether (1) there is error,
(2) whether that error is plain or obvious, and (3) whether any error resulted
in material prejudice. 17 Because the issue here concerns Appellant’s
constitutional due process right to an impartial judge, the test for prejudice
asks whether any error is harmless beyond a reasonable doubt. 18

   2. The military judge may ask questions of witnesses
    “Military practice and procedure expressly provide for questioning of
witnesses by a military judge.” 19 The Rules for Courts-Martial [R.C.M.] and
Military Rules of Evidence [Mil. R. Evid.] lay out the procedural rules for
doing so. Rule for Courts-Martial 801(c) provides that “the court-martial may
act to obtain evidence in addition to that presented by the parties.” 20 The
discussion to the rule adds that “the members or military judge may require
that . . . a new witness be summoned, or other evidence produced.” 21 In
taking such action, the court-martial is limited by its duty not to depart from
an “impartial role.” 22 Military Rule of Evidence 614 likewise addresses the
court-martial’s ability to obtain evidence through the examination of
witnesses. The rule provides that a military judge may “examine a witness
regardless of who calls the witness.” 23




   16   United States v. Martinez, 70 M.J. 154, 157 (C.A.A.F. 2011).
   17   United States v. Maynard, 66 M.J. 242, 244 (C.A.A.F. 2008).
   18 United States v. Tovarchavez, 78 M.J. 458, 460 (C.A.A.F. 2019); see also United
States v. Cooper, 51 M.J. 247, 250 (C.A.A.F. 1999) (an accused’s right to an impartial
judge stems from due process) (citations omitted).
   19   Cooper, 51 M.J. at 250.
   20   See also UCMJ art. 46.
   21   R.C.M. 801(c), Discussion.
   22 Id.
   23   Mil. R. Evid. 614.




                                            6
                  United States v. Rocha, NMCCA No. 201900078
                               Opinion of the Court

    Regarding military judges specifically, the Court of Appeals for the Armed
Forces [C.A.A.F.] “has acknowledged” that the military judge “may partici-
pate actively in the proceedings . . . [and] sometimes must ask questions in
order to clear up uncertainties in the evidence or to develop the facts
further.” 23 While military judges have “wide latitude” to examine witnesses,
they are nevertheless limited by the duty of impartiality. 24 Military judges
thus must walk a “tightrope” when examining witnesses, striving to avoid the
“slightest appearance of partiality,” while ensuring the fact-finders are
provided the information they need. 25 In this case the military judge was the
fact-finder, so there was no danger of improperly influencing members by his
questions.

   3. The military judge’s questions do not suggest he breached his duty of
   impartiality.
    “There is a strong presumption that a military judge is impartial in the
conduct of judicial proceedings.” 26 When a military judge’s impartiality is
challenged on appeal, we evaluate whether “taken as a whole in the context
of the trial, the court-martial’s legality, fairness, and impartiality were put
into doubt by the military judge’s actions.” 27 “We apply this test from the
viewpoint of the reasonable person observing the proceedings.” 28 Where the
defense fails to object at trial to a judge’s alleged partiality, we may infer that
the defense believed the military judge remained impartial. 29 Neither our
rules nor case law preclude a military judge from eliciting evidence which
may favor one party or another. 30
   Here, the military judge, sitting as the fact-finder in this judge-alone
general court-martial, conducted questioning of the witnesses in a neutral


   23   United States v. Ramos, 42 M.J. 392, 396 (C.A.A.F. 1995) (citations omitted).
   24  See Id. (“a military judge must not become an advocate for a party but must
vigilantly remain impartial during the trial.”).
   25 Id.
   26   United States v. Quintanilla, 56 M.J. 37, 44 (C.A.A.F. 2001).
   27 United States v. Foster, 64 M.J. 331, 333 (C.A.A.F. 2007) (citation and internal
quotation marks omitted).
   28 Id.
   29  Id.
   30   United States v. Acosta, 49 M.J. 14, 18 (C.A.A.F. 1998).




                                            7
                 United States v. Rocha, NMCCA No. 201900078
                              Opinion of the Court

manner, with largely non-leading questions, and over no objection by
counsel. 31 The two questions that Appellant finds most objectionable, while
aimed at elements of the offense, were within the bounds of the rules. Those
questions served to establish (1) that in viewing Ms. White’s breasts,
Appellant also viewed her nipple, and (2) Appellant’s interaction with
Ms. White left his partner at the gate with no overwatch. In asking those
questions, the military judge was properly clarifying uncertainties and
developing the facts further. He did not cast an opinion on the credibility of
any witness or express a substantive opinion on the evidence. 32 After each set
of questions, the military judge allowed the parties to follow up with further
examination of their own. While the military judge’s questions clarified
ambiguities in the Government’s evidence, this case is a far cry from those
where appellate courts have found that the military judge “fell off the judicial
tightrope.” 33 We find that a reasonable observer of Appellant’s trial would
have no doubt as to the trial’s legality, fairness, or impartiality based on the
military judge’s occasional questioning of witnesses in a case where he was
the fact-finder. We thus find no error, plain or otherwise.

B. The Evidence is Both Legally and Factually Sufficient to Support
Appellant’s Conviction for Indecent Viewing
    Appellant asserts that the evidence presented at trial was factually insuf-
ficient to prove he committed the offense of indecent viewing. His argument
hinges on a claim that he did not view Ms. White’s breast “under circum-
stances in which the other person had a reasonable expectation of privacy.” 34
Appellant argues that in the circumstances of this case, a reasonable person



   31See Foster, 64 M.J. at 336 (“[m]ilitary judges should take care to elicit infor-
mation in a neutral manner and to avoid the kind of approach . . . that so closely
resembles the tenor of cross-examination.”).
   32 See United States v. Jolly, No. 200100417, 2004 CCA LEXIS 123, *8-9 (N-M.
Ct. Crim. App. May 19, 2004) (unpub. op.) (finding the military judge remained
impartial where he did not intrude on the members’ fact-finding function, did not
question the appellant’s credibility, did not express opinions of the evidence, and
gave appropriate instructions).
   33  United States v. Kish, No. 201100404, 2014 CCA LEXIS 358, *13 (N-M. Ct.
Crim. App. June 17, 2014) (unpub. op.) (finding the military judge assumed role of
prosecutor when he interrupted trial counsel’s examination of a witness and asked a
total of 234 questions).
   34   UCMJ art. 120c.




                                         8
                  United States v. Rocha, NMCCA No. 201900078
                               Opinion of the Court

would have expected that her breasts would be observable in her vehicle, and
therefore the Government’s proof of the reasonable expectation of privacy
element is insufficient to sustain a conviction under Article 120c. We are
convinced that the victim had a reasonable expectation of privacy under the
circumstances and that the evidence was sufficient for a reasonable fact-
finder to have found the same. Accordingly, we find his conviction for
indecent viewing both legally and factually sufficient. 35

   1. Legal standards governing legal and factual sufficiency
    Article 66, UCMJ, requires us to conduct a de novo review and “affirm
only such findings of guilty” as we find are “correct in law and fact.” 36 The
test for legal sufficiency is “whether, considering the evidence in the light
most favorable to the prosecution, a reasonable factfinder could have found
all the essential elements beyond a reasonable doubt.” 37 When considering
legal sufficiency, we are “bound to draw every reasonable inference from the
evidence of record in favor of the prosecution.” 38
      The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we] are . . . convinced of the [appellant’]s guilt beyond a
reasonable doubt.” 39 We are required to take “a fresh, impartial look at the
evidence,” and we need not give “deference to the decision of the trial court
. . . beyond the admonition in Article 66, UCMJ, to take into account the fact
that the trial court saw and heard the witnesses.” 40




   35  We note that Appellant characterizes this AOE as a challenge only to the
factual sufficiency of his conviction. However, his underlying argument appears more
geared toward the legal sufficiency of Appellant’s conviction. The Government’s
responded by addressing the conviction under the standards for both factual and
legal sufficiency. Of course, we are required to evaluate Appellant’s convictions for
both. UCMJ art. 66(d)(1).
   36   UCMJ art. 66.
   37 United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987) (citing Jackson v.
Virginia, 443 U.S. 307, 319 (1979)).
   38   United States v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001) (citations omitted).
   39   Turner, 25 M.J. at 325.
   40   United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).




                                            9
                  United States v. Rocha, NMCCA No. 201900078
                               Opinion of the Court

   Reasonable doubt “is not intended [to be] a fanciful or ingenious doubt or
conjecture, but an honest, conscientious doubt suggested by the material
evidence or lack of it in this case. . . . The proof must be such as to exclude not
every hypothesis or possibility of innocence, but every fair and rational
hypothesis except that of guilt.” 41
    For Appellant to be convicted of indecent viewing under Article 120c, the
Government must prove beyond a reasonable doubt the following elements:
(1) that Appellant knowingly and wrongfully viewed Ms. White’s “private
area”; (2) that he did so without Ms. White’s “consent”; and (3) that said
viewing took place under “circumstances in which Ms. White had a reasona-
ble expectation of privacy.” 42 The statute defines “private area” as the “naked
or underwear-clad genitalia, anus, buttocks, or female areola or nipple.” 43
“Consent” means a “freely given agreement to the conduct at issue by a
competent person.” 44 A “lack of consent may be inferred based on the
circumstances of the offense.” 45 “All the surrounding circumstances are to be
considered in determining whether a person gave consent.” 46 Finally, the
statute defines “reasonable expectation of privacy” as “circumstances in
which a reasonable person would believe that she could disrobe in privacy,
without being concerned that an image was being captured; or circumstances
in which a reasonable person would believe that a private area of the person
would not be visible to the public.” 47

   2. Appellant knowingly and wrongfully viewed Ms. White’s private area
without her consent
    The evidence supporting the first two elements of Appellant’s indecent
viewing of Ms. White’s private area is uncontroverted and straightforward.
Appellant’s obvious intent in his interaction with Ms. White was to view her
private area. In his capacity as an armed gate sentry, he ordered Ms. White
to park her vehicle in a dark parking lot that was secluded from view by other


   41   See United States v. Loving, 41 M.J. 213, 281 (C.A.A.F. 1994).
   42   UCMJ art. 120c.
   43   UCMJ art. 120c(d)(2).
   44   UCMJ art. 120(g)(8).
   45 Id.
   46 Id.
   47   UCMJ art. 120c(d)(3).




                                           10
                    United States v. Rocha, NMCCA No. 201900078
                                 Opinion of the Court

vehicles and by the San Onofre gate guard house. 48 Appellant then explained
to Ms. White that the minor vehicle infraction for which she was stopped
could result in a $1,000 fine, while testimony at trial made clear that the
infraction was at worst a “fix-it ticket” 49 and that Appellant had no authority
to issue a $1,000 fine for such a minor violation. Appellant admitted to
SA Juliet that he explained this ostensible fine to Ms. White in order to
“scare her” and that this was why he believed Ms. White ultimately exposed
herself. 50 Unaware that a broken license plate light is not a $1,000 violation,
which she could not afford, Ms. White felt she was in a no-win situation in
which she was compelled to expose her breasts to Appellant, as he had
requested, as a last recourse. Taking these facts and circumstances into
consideration, the Court finds that Ms. White did not freely consent to
Appellant’s request that she expose herself and that Appellant’s viewing her
breasts was both knowing and wrongful.

   3. Appellant’s actions took place under circumstances in which Ms. White
had a reasonable expectation of privacy
    The thrust of Appellant’s argument on the third element is that
Ms. White did not have a reasonable expectation of privacy at the time of her
exposure to Appellant because she “knowingly expose[d] her private areas to
view.” 51 According to Appellant, “when a person lifts up their shirt in order to
allow someone to view their breasts, they cannot possibly expect their breasts
to not be viewed by another person.” 52 The Government counters that “a
victim has a reasonable expectation of privacy in a secluded, parked car” and
that Appellant cannot “vitiate” Ms. White’s reasonable expectation of privacy
by causing her to expose herself to him. 53
    Our interpretation of reasonable expectation of privacy “begins with a
look at the plain language” of the statutory definition. 54 The plain language
used by Congress “will control, unless use of the plain language would lead to


   48   R. at 38.
49 Rawle at 91.
   50   Pros. Ex. 5.
   51   App. Br. at 8 (emphasis added).
   52 Id.
   53   Gov’t Br. at 14.
   54   See United States v. Lewis, 65 M.J. 85, 88 (C.A.A.F. 2007) (citation omitted).




                                            11
                  United States v. Rocha, NMCCA No. 201900078
                               Opinion of the Court

an absurd result.” 55 Article 120c provides two contexts in which a reasonable
expectation of privacy exists:
             (A) circumstances in which a reasonable person would be-
         lieve that he or she could disrobe in privacy, without being con-
         cerned that an image of a private area of the person was being
         captured; or
             (B) circumstances in which a reasonable person would be-
         lieve that a private area of the person would not be visible to
         the public. 56
It is the latter circumstance that applies in this case, the plain language of
which is susceptible to a broad reading. The definition is not tethered to a
particular location, or time, but only to whatever “circumstances” would lead
reasonable people to believe that their private areas would not be visible to
the public.
    In United States v. Lee, 57 the Air Force Court of Criminal Appeals
[AFCCA] examined this statutory definition, and we find our sister court’s
analysis instructive. In Lee, the appellant attended a large house party at a
civilian residence. The victim left the party with another guest, and walked
to a car about 50 feet away from the house to engage in sexual intercourse in
the backseat. The other guest left the car after the liaison, and the victim
remained nude in the backseat in an incoherent or unconscious state. The
appellant saw the victim in this incapacitated state, and recorded her with
his cell phone while she lay nude in the backseat of the car with her feet
hanging outside the vehicle. While making the recording, the appellant
separated the victim’s legs with his hand to expose and record her genitalia.
    On appeal, the appellant argued that the evidence was both legally and
factually insufficient to sustain his convictions for making (and later
distributing) the recording because the victim did not have a reasonable
expectation of privacy. He claimed that two reasons supported his argument:
(1) “[the victim] had no possessory interest in the car in which she was
recorded,” and (2) “she was voluntarily naked in the back seat of a parked car




   55 Id.
   56   UCMJ art. 120c(d)(3)(A)(B).
   57No. ACM 38888, 2017 CCA LEXIS 185 (A.F. Ct. Crim. App. Mar. 14, 2017)
(unpub. op.).




                                        12
                     United States v. Rocha, NMCCA No. 201900078
                                  Opinion of the Court

in what he assert[ed] was a public area.” 58 The Government argued that
under the circumstances of the case, the parked car was not sufficiently
“public” enough to extinguish the victim’s expectation of privacy. It further
argued that even if she had no expectation of privacy in the vehicle, “she
retained an expectation of privacy with respect to portions of her genitalia
that were not visible as she lay on the seat [and the a]ppellant’s separation of
her legs was therefore sufficient to violate her reasonable expectation of
privacy with respect to what [the a]ppellant could not have seen without
physically manipulating her body.” 59
    In regard to the appellant’s first claim, AFCCA declined to apply Fourth
Amendment standards regarding reasonable expectation of privacy as
opposed to the definition found in Article 120c. Thus, it found the victim’s
lack of a possessory interest in the vehicle could not be dispositive. The court
noted that “the statutory language is clear and defines [reasonable expecta-
tion of privacy] as it applies to this statute.” 60 AFCCA similarly rejected the
appellant’s claim that the victim did not have a reasonable expectation of
privacy due to being voluntarily naked in a vehicle parked in a public area.
The court emphasized the victim’s intention for bringing herself to the vehicle
in which she was found, where she reasonably expected she could disrobe free
from the eyes of onlookers. The court further reasoned that although other
partygoers later found and observed the victim, this evidence alone did not
preclude a finding that the victim reasonably thought she would be free from
prying eyes. 61 In regard to the appellant’s second claim, AFCCA concluded
that when viewing the evidence in the light most favorable to the prosecu-
tion, the victim had a reasonable expectation of privacy (as defined by Article
120c) generally, or at a minimum, with respect to that which the appellant
could only view by manipulating her body without her consent. 62 The court
concluded that either theory was legally sufficient to support the appellant’s
conviction. 63




   58 Id. at 14.
   59 Id. at 14-15.
   60  Id. at 16.
   61  Id. at 16-17.
   62 Id. at 17
   63 Id.




                                         13
                  United States v. Rocha, NMCCA No. 201900078
                               Opinion of the Court

    We find the logic in Lee to be both sound and applicable here. Appellant’s
argument concludes with the broad assertion that “Article 120c is not
applicable in the circumstance of a person who knowingly exposes her private
areas to view.” 64 We decline to adopt such an interpretation of the statute, as
it is overly narrow as to the “circumstances in which a reasonable person
would believe that a private area of the person would not be visible to the
public.” 65 It cannot be said that Ms. White’s reasonable expectation of privacy
was vitiated the moment that she exposed her breasts to Appellant simply
because she knew he would see her private area. In other words, the focus is
not on the exposure itself but on the totality of the “circumstances” surround-
ing it. Here, Appellant intentionally created a situation that a reasonable
person would never expect—one in which a person’s private areas would be
subjected to coerced exposure during an on-base traffic stop by uniformed
military personnel. Such wrongful action does not undermine the reasonable-
ness of Ms. White’s expectation of privacy in the surrounding circumstances.
    Two fact patterns to which Article 120c have been applied support this
view. Take for instance the perpetrator who enters a bathroom and pulls
back the shower curtain to reveal a nude individual. Surely that individual,
in that moment, “knows” that his or her private area has suddenly been
exposed, but it would be absurd to suggest that the individual’s expectation of
privacy has now become unreasonable because of this knowledge. 66 One
might also consider the fact pattern in Lee, where the court found the victim
at a minimum “retained an expectation of privacy with respect to portions of
her [private areas] that were not visible” absent a wrongdoer’s manipulation
of her body. There, the perpetrator spread the victim’s legs to expose her
genitalia. Just as a perpetrator’s action in pulling back a shower curtain on
an unsuspecting victim or spreading an unconscious victim’s legs do not alter
those victims’ reasonable expectation of privacy, nor does Appellant’s
wrongful manipulation of Ms. White into removing her blouse and bra to
expose her breasts. Appellant’s actions did not change the circumstances




   64   App. Br. at 8
   65 Id. (emphasis added).
   66 See, e.g., United States v. Lewis, No. 201900048, 2020 CCA LEXIS 269, at *18-
19 (N-M Ct. Crim. App. Aug. 17, 2020) (unpub. op.) (where victim neither invited
wrongdoer to enter his private bathroom, nor to pull back a shower curtain to reveal
victim’s private areas, evidence was factually sufficient to find victim enjoyed a
reasonable expectation of privacy when viewed by wrongdoer).




                                        14
               United States v. Rocha, NMCCA No. 201900078
                            Opinion of the Court

under which his misconduct was done: an unsuspecting military spouse
seeking entry through a military gate on the way to her on-base military
housing. No reasonable person would believe that her private area would be
visible to the public during the course of that drive.
    To the extent the Government suggests Ms. White’s reasonable expecta-
tion of privacy may derive purely from the location of her vehicle, this too
oversimplifies the statutory definition. While in Lee the victim’s expectation
of privacy stemmed in part from the location of the car in which she disrobed,
it was more tethered to the fact that the victim took herself voluntarily to
that location in order to privatize her activity with her paramour from the
eyes of the other partygoers in the house. Thus, her reasonable expectation
was that her private areas would be visible only to her paramour, not to
anyone else (including the appellant, who then took the further step of
physically exposing other private areas when he found her incapacitated). In
this case, Ms. White was lured to a dark, secluded area at the behest of an
armed sentry as she was trying to return to her home by properly entering
the gate he was guarding. Neither the record nor logic supports that
Ms. White took herself to that secluded parking spot with any reasonable
expectation that her private area was going to be visible to anyone at all
(including Appellant, whose coercion is what caused her private area to be
exposed even—and only—to him).
    The statutory language requires that we look broadly at whether the
“circumstances” are such that a reasonable person would expect that his or
her private area would not be visible to the public. As we have detailed above,
those circumstances exist here. Considering the evidence in a light most
favorable to the Prosecution, we conclude that a reasonable fact-finder could
have found all elements of Article 120c beyond a reasonable doubt. The
evidence is thus legally sufficient to support Appellant’s conviction. Regard-
ing factual sufficiency, after weighing the evidence in the record of trial and
making allowances for not having personally observed the witnesses, we are
convinced of Appellant’s guilt beyond a reasonable doubt.

                             III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the findings and sentence are correct in law and
fact and that no error materially prejudicial to Appellant’s substantial rights




                                      15
                  United States v. Rocha, NMCCA No. 201900078
                               Opinion of the Court

occurred. UCMJ arts. 59, 66. 67 However, we agree with both Appellant and
the Government that the Results of Trial do not accurately reflect that
Appellant’s conviction for indecent viewing under Article 120c should be
characterized as “other sexual misconduct” as opposed to “sexual assault.” 68
Although we find no prejudice from this error, Appellant is entitled to have
court-martial records that correctly reflect the content of his proceeding. 69
Accordingly, we order correction of records in this case to accurately reflect
that Appellant’s conviction for indecent viewing under Article 120c, UCMJ, is
not a conviction for sexual assault.
   The findings and sentence are AFFIRMED.
   Chief Judge Emeritus CRISFIELD and Senior Judge GASTON concur.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   67   UCMJ art. 59, 66.
   68   MCM (2016 ed.), Part IV, 45c.a.(d)(6).
   69   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).




                                           16